Exhibit 10.1

PERSONAL AND CONFIDENTIAL

 

 

October 1, 2020

 

 

Ms. Sheila Brockman

 

Dear Sheila:

 

Please accept this as a formal offer of employment by SunLink Health Systems,
Inc. (the “Company” or “SunLink”) effective October 1, 2020 as Vice President of
SunLink.  Your duties and responsibilities will be as assigned from time to time
by SunLink’s CEO or Board of Directors. You will earn a salary of $13,000.00 per
month or $156,000.00 on an annualized basis. While employed by SunLink you will
devote your full working time to your duties as assigned to you by the Board of
Directors of SunLink and/or CEO of the Company and conform to its corporate and
other policies as the same exist and may be established or announced from time
to time.  Your salary will be re‑evaluated annually to determine if any
adjustments should be made. Your employment is at will and, as such, may be
terminated by SunLink at any time for any or no reason upon notice to you in
writing.

 

In addition to your base salary you will have a target incentive opportunity for
each fiscal year (ending on June 30) in which you are employed during which the
Board of Directors of SunLink authorizes an annual bonus plan for officers and
key employees. Any such plan will be based on criteria which, together with
amount, will be discretionary, as determined by the Compensation Committee and
Board of Directors of SunLink.

 

During your employment, you may also participate in the SunLink stock option
program if one is authorized by the Board of Directors of SunLink and you are
selected as an eligible participant. The amount, terms and timing of any grants
under such stock option program will be discussed with you personally and will
be discretionary with the Compensation Committee and Board of SunLink.

 

You also are eligible while employed to participate in the Company’s medical,
dental and disability programs, which are contributory in amounts that vary from
year to year. For each full year of employment, you will earn vacation leave
equal to 15 (fifteen) days, which may be carried over for up to one year in
accordance with the Company’s vacation policy.  You are also be eligible to
participate in the Company’s 401-k Retirement Plan to which the Company may at
its discretion make a matching contribution of up to 50 cents per dollar for
each dollar contributed by you to the Plan of up to a maximum of 6% of your base
salary in any year.

 

--------------------------------------------------------------------------------

You will be eligible for a 'change of control' severance payment in the amount
of six months base salary if you are employed by SunLink or one of its
subsidiaries at the time SunLink is sold as an entirety and you are not retained
by SunLink, one of its subsidiaries or the buyer in the same or a different
capacity for at least ninety days after the closing of such sale.

In consideration of the Company entering into this employment agreement, you
agree to the Non-Disclosure, No Denigration and Non-Competition undertakings
with SunLink and its subsidiaries and affiliates, substantially as provided in
the attached Exhibit A.

 

SUNLINK HEALTH SYSTEMS, INC.

 

 

By: _________________________Date: _________________

Robert M. Thornton, Jr.

      CEO

 

 

 

ACCEPTED AND AGREED:

 

 

____________________________Date: __________________

Sheila G. Brockman

 